EU cohesion and regional policy after 2013 - Future of the European Social Fund (debate)
We apologise for the slight delay caused by the traffic. I would recommend that everyone walk to Parliament for three reasons. The first reason is to arrive on time. The second is because it is healthy. The third is that it causes less pollution. So, let us all walk to Parliament!
The next item is the joint debate on the oral question to the Commission, by Danuta Maria Hübner, on behalf of the Committee on Regional Development, on EU cohesion and regional policy after 2013 - B7-0466/2010);
and the Commission statement on the future of the European Social Fund.
author. - Mr President, in the years to come, growth in Europe will be supply-driven. Sustainable and competitive investment patterns will be crucial. Cohesion policy is a major source of European public investment and must work as a catalyst for structural change by investing in research and innovation, resource efficiency, new and sustainable jobs and infrastructure.
It must not merely be a financial tool for investment. It is a policy that generates new resources, adding to growth potential. It will require an adequate macro-economic and financial framework to achieve its full impact. The key issue for post-2013 reform of cohesion policy is how to make it more effective in generating growth, jobs and competitiveness for the European economy in a sustainable way.
Social, economic and territorial cohesion is, according to the treaty, a basic principle of European integration. It must therefore be a policy applicable to all Europe's citizens, and not one restricted to the poorest regions. This is because it is not a subsidy policy based on the principle of compensation for the past, working as a supplement to national objectives, but rather a European policy for the future.
It must take into account the post-crisis territorial reality at regional level, looking for the most effective solutions to the challenges and opportunities of different European territories. It must be made an integral part of the implementation of the EU 2020 strategy and its flagship initiatives. We are intensely aware of the necessity to ensure that cohesion policy and its cumulative effect over the whole territory of the Union is one of the key instruments which will enable the Union and its Member States to achieve the ambitions of EU 2020.
Cohesion policy must contribute not only to reducing productivity gaps generated by the crisis, but also to putting productivity gains on track. It must invest in better links between leading regions and those that are catching up. It must better exploit territorial cooperation potential. The Regional Development Committee of the European Parliament has reached a position as to how it sees cohesion policy post-2013.
Over the years, many parliamentary resolutions have stressed the necessity of maintaining a strong, comprehensive cohesion policy, well equipped with sufficient budgetary means to permit regions and cities to expand their development potential. In these exceptional times, we are convinced that they must all be encouraged and assisted to invest in ground-breaking ideas, in new technologies and in innovation. Regions and cities carry the key to re-energising Europe in order to overcome its extraordinary difficulties and to successfully achieving the transformation of our economy.
We hope and believe that the European Commission shares our resolve to ensure that cohesion policy remains the Union's major all-inclusive tool. It is therefore to afford the Commission the possibility of explaining its view of the future that we have tabled this question.
Mr President, Commissioner Andor, ladies and gentlemen, I would like to start by thanking Parliament for giving this topic such a prominent place on the agenda at a time when Brussels is having the last of its 'open days', with over 6 000 stakeholders in the city and more than 130 events and seminars intensively working on the issue of the relevance and the future shape of regional policy.
As has been said more than once, regional policy and cohesion policy need to be very intensively linked to the Europe 2020 strategy in future, including in the next funding period, so that we really do achieve the European added value that we talk about again and again and that now needs to be realised. It is important, in this context, that we coordinate Union policies better in order to truly deliver a common offering, an integrated approach, including towards the Member States. The keywords must be focus and flexibility. We must focus on a few priorities from the Europe 2020 strategy that are important to us and we need flexibility in the tailor-made solutions in the implementation in the regions and in the Member States.
I think it is also important that we develop a system of incentives that operate on the basis of clear agreements on objectives with the regions and the Member States so that, alongside proper financial management, which has been very important, and will continue to be so in future, the elements involved in focusing on results, too, are actually brought more strongly to bear. This is because it is absolutely crucial that, right at the beginning of a period, we also agree with the regions and the Member States what our objectives are and that we also agree on and lay down measurable targets and then strive to implement these accordingly through the projects.
Ultimately, one thing that can and should bring about good cohesion policy, with its varied elements, is being the engine of growth in the European Union. We have a Stability and Growth Pact. It is a cleverly put-together cohesion policy for all the regions, which ultimately bear the responsibility for ensuring that the growth element of the Stability and Growth Pact takes effect, so that Europe, and its national economies as a whole, remain competitive globally and are able to further improve their position in the international context.
It will therefore also be necessary to adapt and develop the framework of support accordingly. What is required, in other words, is an increase both on the product side and also of the volume of finance involved that enters the realm of financial engineering, in the knowledge - and against the backdrop of the overstretched budgets of the Member States - that, in this regard, we need to do more to develop products for private individuals in order to co-invest in certain regional projects, in particular, those that also guarantee a source of revenue, so that we leave other funding available for projects that are just as necessary but that cannot guarantee any revenue in that sense, such as investments in the education and training sector, in modernising universities and laboratories and so on.
Over the next few weeks, we will be presenting, together, the 5th cohesion report and its conclusions. The report will put forward much of what I have been able to say in these few minutes, and much else besides. Regional policy, cohesion policy, however, is a kind of policy that is capable, including under the auspices of shared management, of making European policy something that European citizens can see and grasp.
Two million projects, as in the current period, can only be realised if we work together with the Member States and with the citizens in the regions.
Member of the Commission. - Mr President, the economic and social situation in Europe continues to pose enormous challenges. Unemployment has risen sharply, with the rate expected to reach 11% at the end of this year. Furthermore, poverty continues to be a daily reality for many Europeans including children.
Whilst it is true that we are slowly emerging from the economic crisis, it is equally clear that our recovery needs to be based on solid foundations, and at this time, we cannot be entirely sure about these foundations.
At the same time, we must not lose sight of the long-term challenges. Issues such as the ageing population, rapidly changing technologies, climate change and other environmental challenges all need to be addressed with urgency.
The European Social Fund has been the main instrument at EU level for investment in human capital and social inclusion. For over half a century, it has been a concrete proof of solidarity between European citizens and it should continue to be so in the future.
The ESF is one of the key tools at our disposal in reaching the Europe 2020 headline targets, particularly those on employment, education and poverty reduction.
We need full alignment between the ESF and Europe 2020 as it will be a major instrument for implementing the integrated guidelines. Our new Europe 2020 strategy sets out common objectives for the entire Union. However, Member States will choose their own individual paths to follow in order to reach these objectives with the support of the ESF. For this to happen, the future scope of the ESF should be broad enough to ensure that all Member States, regions and local stakeholders can design operational programmes that address their particular needs.
Nevertheless, a broad scope should not lead to a fragmentation of the instruments. The Commission and Member States should work together to establish core priorities, particularly on employment. We should work towards improving the visibility, effectiveness and delivery of the Social Fund.
The forthcoming budget review will show how the Commission envisages the future architecture of the Union's budget in order to achieve the political objectives agreed in Europe 2020. In addition, it will launch the debate between Member States and the European Parliament. I look forward to the contribution of this House to that debate.
The ESF should contribute to territorial as well as social and economic cohesion alongside other EU funds. This should be facilitated by establishing some common rules for all funds to make coordination between them easier.
The Commission has already made a proposal for a new financial regulation laying down some common rules and we will put forward some specific proposals in the course of 2011.
European citizens expect to see EU-level funds focused on results and achievements. We need to put in place systems to monitor the performance of the actions supported by the ESF and we need to think about moving to more results based delivery systems.
Access to the funds should be simpler and also more user-friendly. The discussions on the future of the ESF are at a decisive stage now. The messages we have received from you are very clear and will make an important contribution to the work that lies ahead.
The Commission will present its proposal for the new ESF together with the other structural funds by mid-2011. We have a clear mandate to support the Europe 2020 strategy, namely by using the ESF as its financial lever to help translate our policy objectives into reality on the ground.
Mr President, Commissioner Hahn and Commissioner Andor, ladies and gentlemen, I am pleased to see you seated here together. That demonstrates your desire to work together towards the overall objective of social, economic and territorial cohesion. I have also read the letter you addressed to Mr Barroso concerning cohesion as part of a single integrated structure and I trust that you will stand by that position. That would enable you to be more effective than if you were to go with an opt-out and allow the various funds to operate separately. Thank you very much for that.
These new, difficult, times call for a new policy. We can see evidence of that now in the Commission in connection with the Europe 2020 strategy. In that context, cohesion is at the very heart of the implementation process. The European added value, which is what we so ardently want the debate on our future to yield, is nothing more or less than a part of the implementation and is important for the 2014-2020 period.
What does this come down to? Do not give carte blanche when it comes to the European State aid map. Objective 2 must be retained, because it is very clear. Abandoning this objective would lead to a renationalisation of this segment of European cooperation and we do not want that. The Regional Development Fund and the Social Fund should continue to operate together.
My second point is that the horizontal, integrated character of the funds is vital for the entire spectrum of Europe 2020. Sure enough, the 'earmarking' that Mrs Hübner introduced for the Lisbon Strategy did work at the time. The Lisbon Strategy has been successful, especially in regional and urban environments, in bringing Europe closer together. European cooperation within and between Member States brings balanced territorial development in Europe a step closer and creates opportunities for all regions.
Finally, allow me to add that we must improve things. We must have greater synergy between the Rural Development Fund, the Social Fund, the Regional Fund and the Research and Development Funds. That is attainable and would lead to better results. I would like to put one final question to both Commissioners: do you want to introduce the Territorial Pact in the run-up to the Spring summit, as an opportunity for increasing the involvement of regions and towns? The Committee of the Regions has made a proposal to that effect and I would recommend that you consider it, at the same time as you consider the wording of our resolution.
Mr President, Commissioners, ladies and gentlemen, in the European Union, cohesion policy means that we aim to lend our support to the weaker regions. It is an expression of major European solidarity. Solidarity, however, is never a one-way street, and my group therefore backs the principle that all the regions of the European Union must be able to participate in our cohesion policy. For us, this also means that we will not support any measures of renationalisation and that we do not want to see cohesion policy fragmented into sector-based policy approaches. We do not need any extra transport or climate protection or energy efficiency funds, but we do need to work on how we reconcile the challenges we face with a sound cohesion policy.
It is therefore clear to us that, alongside a strong Objective 1 area, we also need a strong Objective 2 area, and appropriate transitional rules. One thing is for certain, and that is that regions need our support at the European level. The European Union needs strong regions, too, and there is therefore a give and take in both directions. Of course, we need to review our priorities - clearly, we do need greater efficiency. My group is therefore four-square behind the proposal, in order, for example, to be able to coordinate rural development much better together under the umbrella of cohesion policy than in the past.
Of course, we also back improving infrastructure, supporting businesses and supporting sustainable economic development. However, sustainable economic development is only possible if we bring the employed - the people - with us. In other words, we need employment policy approaches, we need education, we need training, we need people to integrate into the labour market. That, in turn, is only possible in collaboration with the European Social Fund, under the umbrella of cohesion policy. We support this, but with dedicated rules, which there did used to be in the past. We need to really make an effort to improve this and significantly strengthen the social side of cohesion policy.
In the forthcoming discussions and negotiations, my group will be going in to bat for improving and simplifying the usability of the fund. We need a simplification of the application processes so that, first of all, fewer errors are made, and, secondly, so that access for those people who really want to work can be made easier through this European cohesion policy. We will strive to ensure that, in these negotiations, a stronger partnership principle really is implemented. I believe that Parliament's role has been strengthened now that the Treaty of Lisbon is in force. My group will be arguing the case for this partnership principle.
Mr President, I think it is right and proper for us to be championing the cause of a coordinated cohesion and regional policy. This is extremely important in order to deliver efficiency and to be able to use the money well, despite the limited amounts in question. I must warn, however, that the plan is to achieve this efficiency by applying one and the same set of rules to everyone. The funds are very varied, have very different target groups and different contents. With that in mind, coordination is very important but the same rules are not.
That is exactly what we are experiencing with the European Social Fund at the moment, which is to say that it would be extremely well received by just those little communities, municipalities, if - just as the speaker before me said - for these small bodies on the ground, in particular, such an enormous amount of time and effort did not have to be spent in order to actually be able to access and use this money. That is exactly what we need though, as unemployment, poverty and socially excluded people are to be found in every Member State of the European Union, not just in certain regions, but in every Member State.
With that in mind, I find it particularly important that the European Social Fund, in particular, should truly continue to be available to minorities, which, to an extent, also includes young people, but also the elderly and often people from an immigrant background, in future and actually, that it should be more available, in order to give these people the chance to enter the labour market, as that is precisely what we are aiming to achieve. The Europe 2020 strategy represents our attempt to achieve greater inclusion in the labour market for the different groups. I hope that that will not remain simply a goal; instead, we now have to genuinely provide the measures and the instruments to achieve it. The European Social Fund is a very effective tool in this regard. We just need to optimise it and, above all, make it useable.
Mr President, Commissioners, ladies and gentlemen, I am very pleased about this debate as it represents a first attempt for us to reach compromises on a very major project that will occupy us for the next few years. The most important thing in these compromise resolutions of the European Parliament is the discrete nature of the cohesion policy and a clear commitment to that. It will play its part in the Europe 2020 strategy, but it also has its own value, as it is cohesion policy that holds the EU together, at its core. No region in the European Union is shoved to one side. Social cohesion also means that no one, from the poorest of the poor, is pushed aside in the European Union, and instead, everyone is given a chance.
However, prosperity does not just mean economic growth, as we have seen in the past how there can be a growth of GDP in many regions, but an intensification of social differences at the same time. I therefore consider it very important that, in this resolution, the impetus is given for us to develop other important criteria alongside the GDP that make it clear what prosperity means and what needs to be done in a region.
We in the Group of the Greens/European Free Alliance are very proud of our achievement in having this fixed in the resolution, even if only cautiously. We propose that the criterion is one which includes examining whether it is possible to support a region or not. That would result in a very different picture.
Thus, the resolution comes out very clearly in favour of a 'GDP beyond' and we hope that the Commission takes up this stimulus. That also means that we will finally get away from one-sided development. A further Commission study - namely, the Commission's Regions 2020 study - shows that climate change has an alarming and detrimental impact on regional development. We therefore need to stop it. The study shows that a third of the population of the European Union would have to abandon their homes if we failed to stop climate change, as they would either be unable to find work or to live in their homes any longer. This makes it clear that there are three sides to regional development. All three of these sides must be given equal weight in the future reform of the structural funds and also taken into consideration in the support given. One key interest is economic, social and territorial cohesion. That means that ecological issues and criteria, too, represent a key element in the prosperity of regions.
Allow me to briefly enunciate one more thought about what has been negotiated here between Members, namely, the wording about how the ESF is to be dealt with in the joint package. I believe that the oral amendment is well worded and allows us a great deal of free scope and I therefore ask you to support it.
Commissioners, ladies and gentlemen, in the discussion on future cohesion policy, we are all, first and foremost, defending our own interests. For this reason, it will be very difficult to find a meaningful and rational consensus that will win the support of as many Members as possible. In my view, the first key question is what financial resources we should allocate to the cohesion policy. Personally, I am convinced that existing resources are more or less sufficient. The cohesion policy should, however, become one of the main spending priorities of the European budget. As the European budget is constrained, and Member States have seriously ailing public finances and cannot allow more money to be sent to Brussels, it is also necessary to state clearly where cuts might be made. In my view, this includes, for example, direct payments to farmers, money for the globalisation fund or the administrative costs of European institutions.
The second key question is what we should finance from the European funds. In the draft resolution on the European Social Fund, much is being said about the fight against poverty, support for the social model, etc. That is all very well, but in the first place, our economy must prosper, people must have work, and companies must produce and provide services. Therefore, European funds should be geared towards investment, and not consumption. The funds should make possible modernisation which, in line with the principle of subsidiarity, cannot be taken on by the state, the regions, communities or families. Reducing the economic disparities between regions and Member States must continue to be the main goal of the cohesion policy. Therefore, the only rational criterion is the level of GDP.
On behalf of my group, I can say that we are interested in a cohesion policy that will be comprehensible, simple, flexible, unencumbered by excessive bureaucracy, and focused on investment and smart growth.
Mr President, I would like to draw attention to a fundamental conflict which is already becoming apparent in relation to the European Social Fund (ESF). The Treaty of Lisbon recommends that the ESF should focus primarily on active labour market policy. We in the Confederal Group of the European United Left - Nordic Green Left believe that it is necessary for the ESF to be applied more broadly in future to general social policy and, most importantly, to be used much more effectively to combat poverty and social exclusion.
In future, the European Social Fund should also play an effective role throughout the entire European Union and should not concentrate solely on specific regions. However, we think that there should be a greater focus on special problems in the regions, which could be accommodated more effectively via the cofinancing rates. Financing for the European Social Fund should at least stay at its current level. It should be a minimum of 1% of the gross budget of the European Union. We believe that to be absolutely essential.
I would like to highlight one other problem. The proposed increased focus on the results naturally gives rise to the question with regard to the ESF of which indicators and benchmarks will form the basis for evaluating the results and what that ultimately means in terms of preparation for the project promoters in each case. These promoters do not have reserves which would allow them to make additional payments or repayments. If the ESF is to remain in existence and play an effective role, we need to have a clear overview of this issue in advance.
on behalf of the EFD Group. - Mr President, it has been suggested that the Commission will withdraw regional development funding to all but the most economically weak areas of the Union post-2013 by removing Regional Competitiveness and Employment Objective funding.
Although many areas of Wales benefit under the Convergence Objective, reflecting the country's economic shortcomings, as many as seven Welsh regions are now threatened with losing EU money.
EU funding to Wales, currently worth GBP 280 million, could be withdrawn. Financial support to numerous projects created under the auspices of the Regional Competitiveness Programme could be stripped, threatening thousands of associated jobs.
Has the Commission thought, at the very least, to draw up an impact assessment to judge the social and economic consequences of cutting funds? What transitional measures are being proposed? Spending on debt-ridden eurozone countries, including Greece, was pursued with little hesitation and amounts to a trillion euros over three years.
Wales also suffers high unemployment levels and will be greatly affected by forthcoming UK Government civil service cuts. Another threat to Wales could be the proposed renationalisation of structural funding, which could see Britain undersold on entitlement to support.
The UK, as a net contributor, would likely be expected to bear the heaviest fiscal burden. The EUR 55 billion spent on regional competitiveness and employment funding account for just 6% of the entire EU budget. The UK will continue to pour increasing amounts of money into Brussels, yet the one area where some of that money is recouped - albeit very little - is the area the Commission are looking to axe.
It is, of course, my opinion that the people of Wales would be better off if the UK left the EU. That way, we could save billions and be the sole dictators of where much-needed financial provision is channelled.
(FR) Mr President, Commissioners, ladies and gentlemen, we have reached a pivotal moment in the debate on the future of the European Social Fund (ESF). At a time when employment has become the number one preoccupation of all countries and all European regions, I am proud of the resolution Parliament has proposed today on the future of the ESF. This text is responsible, concrete and opens doors to the future. Now more than ever, our territories need a cohesion policy and thus, support from the European structural funds. The ESF has been in place since 1957 and was established by the Treaty establishing the European Economic Community, the Treaty of Rome. Its legitimacy is not in doubt.
My position on the future of the ESF is simple and clear and can be summarised in three points.
First, a European Social Fund must remain focused on employment, combating poverty, of course, but by getting people into work and not by other means. Today, employment must have our full attention and must be our priority. I am convinced that a person who returns to employment is also a person who regains his human dignity.
Second, an effective European Social Fund must have clear, pragmatic rules that do not discourage operators. That is why I support my political group, which is calling for greater visibility for the ESF, particularly to improve its uptake. Just imagine, budget allocations are sometimes returned unused to the European Union, while unemployment rates have never been so high.
Third, and finally, we need a fund that is included in the broader framework of a strong European cohesion policy. Decisions must be taken on the ESF with partners that are as close to the ground as possible. Commissioners, can you assure us that the ESF will meet these expectations?
(FR) Mr President, Commissioner, thank you for this opportunity to debate before the Commission deliberates on these proposals. Employment, poverty, the economic, financial and social crisis in the European Union, and the subsequent austerity measures in the budgets of the Member States, force us, at European level, to fully address the issues of employment and social policies and to regard the European Social Fund (ESF) as a tool of EU economic policy and the EU budget for meeting not only the treaty objectives of economic, social and territorial cohesion but also the objectives of the strategy, the draft of which the Heads of State or Government have just accepted, which include increasing the employment rate and combating poverty.
In this context, with the ESF now under review, I would like to send out some signals to Commissioner Andor. We think that the regions are the effective authorising bodies of European public expenditure. However, that does not mean that the instruments of economic policy must be reduced to the imperative of territorial cohesion. Cohesion also includes economic and social cohesion. It may be scheduled by the regions, but it must meet economic and social objectives that concern all parts of the European Union. Commissioner, when you review these rules, I urge you to take account of the experience gained in the implementation of the Globalisation Adjustment Fund, where the capacity exists for individualisation and for adaptation to each of the workers concerned, which may also be useful for the European Social Fund. I also urge you to link in some of the objectives of our Europe 2020 strategy: employability, employment, the fight against poverty, and research and development. Research and development is certainly very important for Galileo and others. Commissioner, as regards social innovation, there is an immense wasteland, which I urge you to explore using the ESF with, no doubt, in this case, somewhat different cofinancing deals. I fully endorse what Mrs Zimmer said: employability cannot be the sole objective of the ESF. There is also the question of combating social exclusion and taking into account the most vulnerable sections of the population - the young, women, people with disabilities and the Roma population, to name but a few.
Finally, Commissioner, I would like to say a word on the conditions of use of the ESF. We know everyone says: 'There is Kafka in the home, there is Kafka in Brussels.' There are rules for the use of the ESF which are too difficult to implement. Therefore, let us think about a kind of geometry which varies depending on the quality of the use of public expenditure by the regions. Where regions are happily capable of being authorising bodies, let us relax control. Where there is a need for administrative support, let us invent new mechanisms. And, finally, as regards the return of the money that is not used in the budgets of the Member States, I urge you to imagine abolishing this rule, which is not the right way to use the European Social Funds to further employment and social inclusion.
(RO) Social inclusion is a particularly important topic which is well integrated into regional policy. As we are all aware, it entails much more than simply job creation.
The resolution on the European Social Fund emphasises the role it plays in achieving the EU 2020 strategy objectives. Without regional policy instruments, this strategy has no chance of being successfully implemented at national, regional or local level. As a result, as long as regional policy and social policy are interconnected policies which operate successfully together, I believe that we should not agree, under any circumstances, to the separation of the European Social Fund from the Structural Funds.
Such a decision would pave the way for funds to be allocated on a sectoral basis, thereby creating an undesirable precedent for this.
The European Social Fund must remain part of the Structural Funds, especially as it has proven its effectiveness in every region of Europe, given that it is actually a key weapon in the battle against the economic crisis, in addition to the European Regional Development Fund.
We need a strong, well-funded EU regional policy in order to achieve social, economic and territorial cohesion. I therefore believe that the regional aspect must continue to enjoy its appropriate place as part of both the revised EU budget and the future budget.
We must reject any attempt at renationalisation. The regional policy is not a charity policy, but an EU policy intended for all regions, which will generate economic growth, innovation and competitiveness, making it an instrument available to every Member State. If we want solutions which are appropriate to the needs and realities which we are going to face in the future as well, we must maintain the same framework. By that, I mean both the basic principles and the sums allocated.
(FR) Mr President, I should like to draw your attention, ladies and gentlemen, to an aspect of this resolution, which is of central and not secondary importance to me, and which can give the policies of regional cohesion their full meaning. The challenge is to identify the best instrument to enable us to measure the state of development of the European regions as accurately as possible and to have at our disposal the best decision support instrument, especially for deciding on eligibility for European funds. It is about having a political compass to guide us towards this 'targeted approach to territorial development', to quote the proposed resolution, towards this integrated approach. What is this guide on which to base our regional cohesion policies? Today, we have just a single indicator, gross domestic product, which is an excellent indicator and an excellent instrument for measuring economic growth and the production of wealth. However, regional development issues are not confined to increasing gross domestic product. People's well-being cannot simply be expressed as an index or a curve. If it could, we would be in danger of ending up with an indicator that gives nothing more than a distorted, partial and therefore one-sided view. To pursue regional cohesion policies that are relevant to the objective of the sustainable development of the regions - which, I would point out, is our shared objective - the gross domestic product index must be supplemented by other instruments of measurement, particularly in the social and environmental spheres. It must be possible to assess the level of unemployment, insecure employment, education, health, environmental quality, air and water quality, protection of resources, access to basic services, etc. In conclusion, therefore, we need to do our utmost to establish, alongside gross domestic product, a battery of social and environmental indicators to facilitate regional cohesion policies whose aim is sustainable development based on the three pillars of economic factors, social factors and the environment.
(FR) (started off-microphone) ... has more than 250 regions in its 27 Member States. Not all of these regions are homogeneous. There are major differences between them in terms of wealth, development and standard of living. To reduce these differences and to make the regions more competitive, the European Union implemented a regional cohesion and convergence policy based on solidarity and endowed with the appropriate financial resources: the European Regional Development Fund, the European Social Fund and the cohesion funds. Nevertheless, despite the progress made, it would be illusory to believe that these differences will disappear in 2013, or even in 2020. Consequently, it would be advisable to maintain the principles of cohesion policy and the accompanying financial resources beyond 2013. Naturally, this regional cohesion and convergence policy must be pursued alongside other strategies, such as the EU 2020 strategy. However, it must be pursued independently of this strategy and we must ensure that it does not appropriate or absorb any of the funds allocated to cohesion policy under the pretext of regionalising a specific objective of the EU 2020 strategy. Parliament must maintain a watchful eye on this, as it is essential for all regions, particularly those that are lagging behind, notably the outermost regions.
(IT) Mr President, ladies and gentlemen, future regional and cohesion policy must be aligned with the Europe 2020 strategy priorities, and therefore it must be focused on the objectives of sustainable growth, social inclusion and employment. It needs to support the effective development of the European regions by levelling out the differences between them and enhancing the specific characteristics of the more marginalised areas which are still facing regional development challenges.
The projects must take into account the less developed regions, which have been most severely affected by the crisis. New challenges such as population density in certain areas and depopulation in others, in mountain areas, in particular, along with climate change, must be addressed through concrete actions that strengthen local and regional involvement. The multi-level approach must stimulate the integrated development of disadvantaged areas by involving local and regional authorities as well as civil society.
I urge the Commission to take into account the specific characteristics of each region, namely the regional dimensions of the various levels of development, and to simplify the management and control procedures for financed projects in order to ensure their effective and prompt execution.
(BG) This topic is particularly important for me, as five of the six Bulgarian regions are in the top 10 poorest regions in the European Union. The reason for this is that those who led Bulgaria into the European Union misled the nation into thinking that as soon as Bulgaria joined, billions in assistance from European funds would come raining down on the country. We all know that this has not been the case. Those same people were hoping to get their people into key positions to cream off commissions from the appropriation of European funds. Now that the Bulgarian people have voted them out of office, there is nobody to step forward and take their place to help Bulgaria absorb European funds effectively. Ladies and gentlemen, this is a reluctant admission but Bulgaria is a new country. It cannot measure itself against France, Germany and the other founder members. We need your know-how to enable these policies relating to these funds to reach the people for whom they were intended, and for there truly to be a policy of convergence.
(DE) Mr President, today we have seen fundamental agreement across all the groups in Parliament. We want a strong cohesion policy and structural policy in all the European regions. It does not matter whether we are talking about a net contributor or one of the poorer Member States; structural policy remains the strongest expression of European solidarity. We are helping the poorest regions to catch up with their neighbours, but we are also helping the stronger regions to remain competitive. Europe will only be able to develop sustainably in areas such as environmental protection, industry and energy supplies, and to conquer global markets, if it can make the best technologies even better.
To ensure that we achieve these objectives, we need clear and fair rules. This means that the poorer regions must remain the central focus of cohesion policy. The lower the gross domestic product (GDP) of a region, the more help it must receive from us. Anyone who questions the use of GDP as an indicator, such as the Greens and, unfortunately, some Liberals and Socialists, is attacking the very roots of European solidarity. GDP is the guarantee that social force, education and job opportunities are fully taken into account. Poor regions often cannot provide all these things on an adequate level and they also lose out when it comes to protecting the environment. Therefore, GDP must remain the reliable indicator for regional policy.
We need to rely on our local authorities and federal states when it comes to regional policy. We want to implement the Europe 2020 strategy on the basis of the tried and tested principle of the joint development of programmes, joint administration and regional cofinancing. For this reason, the calls for independent EU funds for employment, climate protection and energy must not be allowed to become reality. If we were to replace regional policy with a stronger sectoral policy, the only winners would be new EU agencies, and our local authorities and federal states would be mere onlookers with regard to regional policy and cohesion policy.
I am very pleased that the European Parliament has taken up a clear position on behalf of the regions. This has to do with accepting the European idea. We cannot force people to accept it. The acceptance has to develop from the bottom upwards as part of regional policy.
(ES) Mr President, in the next few months, we are going to have to discuss and decide upon the future organisation of the Structural Funds, which are essential for bringing us out of the crisis and tackling the Europe 2020 strategy.
I think that when the time comes, it will be important to learn from experience and uphold two decisions: the decision to maintain the European Social Fund (ESF) within the body of basic rules regulating the Cohesion Fund and cohesion policy, but also, at the same time, the decision to maintain the objectives, rules and budgets of the ESF without distorting them.
Why is this? It is because, ladies and gentlemen, the ESF needs to continue to provide training, and to prepare workers for entering the labour market and for social cohesion, as that is why it was created.
We need it now and we will need it in the next few years, and not only for building roads. This is because Europe's main assets are its people, and if the EU wants to play a role and maintain its social model, it will have to continue to train its people. We cannot use our resources any better than if we use them for the purpose for which they were created. This does, however, have to be done within the overall structure, working in a balanced way with synergies within territorial cohesion policy.
Mr President, Article 4 TFEU lists the competences shared between the Union and the Member States. After the internal market, social policy is the next on the list, followed by economic, social and territorial cohesion. That gives an indication of the priorities in the treaty.
Following on from that, Article 9 clearly states that in defining and implementing its policies and activities, the Union should take account of requirements linked to the promotion of a high level of employment, the guarantee of adequate social protection, the fight against social exclusion, and a high level of education, training and protection of human health. This issue is highlighted in Article 10 of our resolution on the future of the Social Fund and is, to me, of crucial importance.
That gives us our framework. I agree with many of the speakers who have argued that we need a framework to establish synergies between all European policies and the Structural Funds. Indeed, these must act as drivers that will help us to achieve the EU 2020 targets.
I also agree with Commissioner Andor when he says that EU citizens expect results based delivery systems. There is also a strong argument for greater visibility of these funds, and an urgent need for simplification.
I regularly speak to voluntary, community, and other groups who access these funds. They have serious issues with the levels of bureaucracy and red tape that confront them. But it is not just that usual red tape: there is also uncertainty over interpretation of the rules and regulations.
We have discussed this issue of simplification again and again in committee and in plenary, and yet nothing has changed for the better. In connection with rules and regulations, a colleague recently asked me why there is an insistence on 'pouring sand into every moving part'. Given that context, this issue really needs to be dealt with. Perhaps we can begin to get it right this time.
Finally, I would once again like to emphasise and ensure that Article 9, or the 'social clause', permeates all our policy decisions, because that really will lead to cohesion in the EU.
(FR) Mr President, I would like to express, first of all, our commitment to regional development policy. We consider the region to be the appropriate level at which to structure European economic policies. Indeed, it has a natural ability to withstand globalisation and, consequently, to sustain employment and ensure its fair distribution throughout Europe. Secondly, territorial cohesion policy must, in our view, form part of the long-term future. The threshold of 75% of GDP will naturally be renewed in 2014. However, do people think that if the poorest regions pass the 75% threshold in future, European territorial cohesion will be complete? Can the gap between 75% for the poorest and 150% or more for the richest - twice as much - be taken to represent the fulfilment of Europe's objectives in territorial cohesion terms? We should therefore take a long-term view of European cohesion policy. The threshold of 90% seems to me to be an objective that we can actually set today, while at the same time clearly prioritising those who are still under 75%. Finally, with regard to the priorities of this policy: many people have spoken of social cohesion, particularly through the European Social Fund (ESF), of the fight against global warming and of territorial cooperation beyond borders, which is also a priority of the Commission; I shall not dwell on this matter. I would like to focus on the promotion of Europe's diversity. It is expressed primarily at the level of the regions and their cultural heritage, and it is an asset that will be taken into account and emphasised within the context of regional development policy.
Mr President, Parliament's Special Committee on the Financial, Economic and Social Crisis has concluded that one of the key instruments to aid economic recovery should be that of cohesion funding across all regions of the EU.
My nation of Wales is currently in receipt of cohesion funding, and given how badly the private sector in this region has been affected by the economic downturn, I and many others recognise the value of these funds to potentially transform the economy.
Funds, of course, need to be put to good use in sustainable projects, hopefully with many SMEs benefiting both directly and indirectly in order to ensure the return on investment for a future investment programme in these regions to use.
The cohesion funding should be a mechanism for stimulating economic growth across the EU, but needs to have a specific goal as supporting SMEs and entrepreneurs who are the backbone of our economy. Investment, not spending, should be the goal, pre- and post-2013.
(EL) Mr President, the debate on so-called cohesion policy in the European Union has not highlighted basic characteristics such as: firstly, the fact that no EU cohesion policy can eliminate the inequalities in growth caused by the capitalist method of production, which operates solely on the criterion of profit for capital. Secondly, the fact that the money made available by the European Union to the regions is not intended to satisfy grassroots needs; it is intended for projects needed by capital. Thirdly, the fact that the debate on cuts in resources serves the interests of the large capitalist groups and, fourthly, the fact that the plans of capital for future cohesion policy serve speedier capitalist restructurings and the anti-grassroots EU 2020 strategy, which is also being used in Greece to reform the state on the basis of the Kapodistrias and Kallikratis plans.
Thus, in my opinion, it would appear in this matter that socialisation of the means of production alone can resolve the problem and bring about real cohesion on our continent.
(LT) We all know very well that the objective of European Union cohesion policy is to reduce development disparities among EU Member States and regions. However, I would like to draw your attention to the fact that in implementing this large-scale programme in regional policy, it must cover all of Europe's regions and I agree with the opinion that this policy should not be nationalised. We must ensure stable and sustainable economic growth and job creation. A strong and properly financed EU regional policy is the basis for ensuring social, economic and territorial cohesion.
As always (as before), greater attention should also be devoted to regions lagging behind. It is good that in the next programming period, there are plans to earmark financial resources for investments required to implement urban and also suburban projects, without reducing rural funding, because cities have a positive impact on the economy of surrounding rural areas.
In this case, the most important aspects of discussions should be the following: the scope of EU cohesion policy, the validity of objectives, the link with the 2020 strategy and opportunities for implementing EU cohesion policy and simplifying its procedures.
(DE) Mr President, ladies and gentlemen, the Structural Funds and the Cohesion Fund are financing instruments of EU regional policy which aim to bridge the development divide between the regions and promote regional cohesion.
The future challenges faced by our cohesion policy, such as globalisation, demographic change, climate change and energy supply, interact with one another in a very complex way. On account of our limited resources, we should focus on our key priorities and make an increased effort to identify synergies between the different policies. I support the call for a simple, fair and transparent transition system for cohesion policy after 2013. The restructuring of the policy depends on whether all the parties involved - the regions, the Member States and the EU - are in a position to respond quickly to these new challenges.
(HU) Now that the individual policies and directions for the 2020 strategy are already on their way to being implemented in practice, we must realise that we know next to nothing about their funding or financial background. It only follows that by underlining the importance and necessity of the cohesion policy, in a sense, we also want to ensure that during the upcoming budget debates, the common European policy at issue becomes consolidated, not fragmented.
While there is no doubt and it has been pointed out by many that the creation of workplaces and the increase in employment are very high on the list of priorities, we also know that European labour markets are experiencing structural tension. While, in some areas, workplaces often lack people with the right qualifications or skills, elsewhere, highly qualified people struggle to find a job due to a lack of appropriate workplaces. It is obvious that the European Social Fund has a pivotal role in counteracting this situation, with policies designed to eliminate these differences and bring them closer together.
We are not talking about large-scale projects. We are talking about small projects and more flexible adjustment. While we endorse and support the concept of a single policy and the exploitation of synergies in the context of cohesion policy, I would also like to emphasise that where the Social Fund is concerned, we need a higher degree of flexibility and transparency and fewer rules. In this sense, there should be separate rules that apply to the Social Fund, and I welcome the Commissioner's statement about introducing a result-oriented assessment, considering that the biggest problem with these policies - one that also undermines their authority - is often that we are unable to see the results of funds spent in specific areas.
Mr President, I am sure that Commissioner Hahn does not need to be persuaded that cohesion policy is one of the most successful policies of the EU, the results of which have influenced the lives of millions of citizens, wherever they live in Europe. I am sure that Commissioner Andor does not need to be persuaded about the successful delivery of the social policy aspects of cohesion policy, thanks to the strong synergy of the ESF and ERDF. Nor do the other two Commissioners dealing with EU funds in rural development and fisheries need to be persuaded that they are more effective working together with other funds, as they used to be, than on their own, as in the current period.
I am among those who expect that in the next period, we should have proposals for even stronger synergies between a strong cohesion policy and all the other funds, based on the fact that all of them together can deliver far better results than each one on its own. But for some reason I fail to understand, there are voices inside the Commission that are calling for an approach of sectoral instruments, ignoring (in my view) the realities on the ground.
To conclude, what we say in our resolution, which I strongly hope and believe will be adopted by a very large majority later today, is supported not only by this House but also by the majority of Member States, all 271 regions of Europe and thousands of local authorities.
In my opinion, if the Commission follows the path of sectorisation of EU resources, we will arrive in a unique and conflictual situation where the Commission will be on one side and everybody else - Parliament, the Council and the regions - on the other side.
In the coming weeks, the side which believes that future EU policies would be best covered within an integrated approach to planning, implementation and delivery will have to engage in a serious fight with the side which believes that sectorisation of EU resources is the way to go. Be sure that the latter will find this group against them simply because it is the wrong way to go for Europe.
(FI) Mr President, Commissioners, cohesion policy is not simply a matter of solidarity: it is partly a means for us to create added value for Europe as a whole.
There is a good deal of expertise in our region as well as very strong potential based on natural resources, for example. We can only achieve these targets, which are also closely linked to Europe 2020, through an effective cohesion policy which covers the whole of Europe and has adequate funds in its budget for the period starting in 2014.
It will be important in the next financial period that we continue to try to level out the differences between countries with respect to GDP. In addition, it is absolutely vital that the present Objective 2 regions and the special challenges they face are taken into account. Furthermore, I would appeal to you, Commissioners, with reference to Article 174: sparsely populated regions, mountainous areas and islands must also be considered in the next period of cohesion policy, with respect to funding too, as has been the case hitherto, and with much success.
Finally, I wish to express my gratitude for having the opportunity to take part in this very important debate.
(PL) Mr President, I think that when planning changes which are so strategic, we should take very careful note of past experience. This experience tells us clearly that where money was spent on hard infrastructure investments and in accordance, primarily, with the GDP criterion, the expenditure brought advantages to the entire European Union, both to Member States which are net contributors to European funds and to those which are net beneficiaries. Acceleration of the process of reducing disparities in the level of infrastructure strengthened the common market and facilitated investment, which, after all, continues to flow mainly from net contributors to net beneficiaries. This gave clear European added value, which is something we have talked so much about today.
Therefore, it is with concern that I look at a situation in which we are planning a reform of cohesion policy and adding new criteria - very vague social and ecological criteria - to the system for distribution of these funds. This money should continue to serve the poorest regions as defined by measurable criteria, in particular, concerning the achievement of hard infrastructure objectives.
(EL) Mr President, Commissioner, ladies and gentlemen, we all know that the aim of the European Social Fund is to narrow the prosperity gap and promote economic and social cohesion. However, today, in the year for combating poverty, Europe is in recession, we have unemployment, we have businesses closing and, therefore, the attainment of this objective hangs in the balance.
Commissioners, in my opinion, therefore, you should immediately revise the priorities of the European Funds, including the European Social Fund. However, Commissioners, I should like to say to you that we see the absurdities and paradoxes in your economic policies. In other words, you - the Commission, the IMF and the European Central Bank - have imposed a miserable memorandum on Greece, which cuts public spending, cuts wages, cuts incomes; at the same time, however, in response to my questions to the Commission about why there is a delay in the take-up of Community funds by Greece, the reply was: the inadequate liquidity of public finances; in other words, the essence of its political memorandum.
Please could you explain to us, Commissioner, how Greece can increase take-up? Is there not an absurdity, a paradox in your economic policies?
(SK) At present, we are giving almost one third of our budget to the EU's cohesion policy in the 2007-2013 period.
Under a number of new proposals, some of this budget would be redirected after 2013 towards fulfilling the objectives of the Europe 2020 strategy. However, in the Committee of the Regions, representatives of the cities and the regions warn us against making a significant reduction in contributions to regional policy. In my opinion, we should pay very serious attention to their objective arguments. It is, for example, clear to us that we must continue to support these regions, which currently fail to achieve even 75% of the average gross domestic product of the European Union. However, the financial resources allotted to them should be mainly directed as a matter of priority towards constructing basic infrastructure, supporting human resources or employment, greater investment in science, research and innovation, and the target of green growth. We should also try to improve links between regional and local structures and to reduce the bureaucratic burden. Through a well considered, balanced regional policy of this kind, we might finally also help to make the new Europe 2020 strategy truly successful.
Mr President, at a time when Member States are reducing public spending, in the UK our government is seeking to overhaul the benefits system to make work pay more.
I do believe, then, in this context, that funds such as the ESF have a vital role to play in ensuring the employability of those who are hard to reach and low-skilled.
We in Northern Ireland receive significant funding from the ESF administered through the Department for Learning and Employment, and I note that in a recent House of Lords enquiry into the ESF, it was noted the ESF continues to make a significant contribution to supporting economic growth in Northern Ireland, aimed at creating a knowledge-based economy with a highly skilled and flexible workforce.
It is therefore essential that future ESF projects and the money directed towards them can be considered in the context of domestic schemes, many of which have similar aims. That level of joined up and targeted thinking can only bring greater rewards. Regional flexibility is of the utmost importance for the successful operation of the ESF.
Post-2013, I believe that the limited resources of the ESF should continue to be focused on assisting the hardest to reach and least skilled into work or back into work through access to training and further education.
(IT) Mr President, this resolution is fundamental because it takes on board the important requirement for renewal connected with the creation of an anti-crisis policy for 2020 by striking a balance between necessary innovation and due respect for the fundamental principles of cohesion policy. This is, and must remain, the pillar of European integration. It must continue to play an essential role as an instrument for reconciling the differences between Member States while, at the same time, strengthening regional identities.
Therefore, notwithstanding the architecture of cohesion policy and having reaffirmed the value and relevance of multi-level governance, partnership and the integrated approach as fundamental principles, this resolution affirms the advantages of combining GDP, which must remain the only criterion for determining eligibility, with new and more meaningful indicators for the sole purpose of analysis and assessment; the need to lay down new rules for the European Social Fund, which should nonetheless be maintained under the regulation on general provisions concerning cohesion policy; and the need to simplify procedures and use financial engineering instruments, as Commissioner Hahn also stated.
Indeed, I am referring to Commissioner Hahn's speech, in particular, to the point where he mentioned the importance of maintaining the Stability Pact within the context of cohesion policy. That is all well and good, but to achieve that aim, the wretched agreement that stipulates that investment expenditure must be calculated within the parameters of the Stability Pact needs to be scrapped or amended, because it would be like asking for more investment expenditure on the one hand, and then punishing it by reducing it, on the other.
The challenges facing the European Union are difficult ones: employment, growth, development and competitiveness. These are the objectives of the European strategy, which provides for smart, sustainable and inclusive growth. As many people have said, these can only be addressed if the future European financial framework takes into account the importance of regional policy, in order to achieve true economic, social and territorial cohesion, and if it is able to guarantee adequate financing despite the constraints on resources by carrying forward a policy where objectives are set according to priorities and assessed according to results.
(RO) Hitherto, the cohesion policy has been a successful instrument in narrowing the disparities between Member States and for displaying solidarity, very much a fundamental value of our EU. However, it is vital to reduce the imbalances not only for the sake of the European Union, but also of every individual citizen and region, which requires not only human resources, but also sufficient financial resources.
The current cohesion policy requires improvements, without any major amendments. Above all, we must reject and refuse to renationalise and underfund it. At this juncture, when rich or less rich Member States are being hit by the effects of the economic crisis, cutting the budget allocated to the cohesion policy would be tantamount to jeopardising all the successes over recent years and the reduction in the disparities which we have been endeavouring to combat up until now.
This is why I agree with the view of President José Manuel Durão Barroso that the budget allocated to the cohesion policy in the future must be at least equal to the current one. Otherwise, these will remain just fine words and we will undermine the European project itself.
Mr President, the resolution is strategically very well written. We must support it. However, we have to find where the problems are at present. I would point out to the Commissioner that, as at 1 September, the absorption rate for the Social Fund was just 18%, which is half as much - twice as bad - as in the previous period.
17 Member States are at less than 18%. Some of them are stuck at 10% or 11% absorption when it comes to the Social Fund. There is no pattern here: the countries with the biggest deficit are not showing the worst absorption rates. But the fact is that some countries were stuck at 10% throughout 2010.
The Commission has to clarify the situation. If one looks at the other funds - the Regional Fund and the Cohesion Fund - the situation is no better. The overall absorption rate is 17.95%. Also, 60% of Member States have a lower absorption than this. For some of them, the figure is three times less.
The Council has cut the funding under the draft budget for 2011 to less than EUR 1 000 million because the Member States have no clear idea about fulfilling their obligations. We in the Committee on Budgets supported the Committee on Regional Development in its request to restore the funding to the draft budget. The question is whether it will be possible for this money to be absorbed. If it cannot, there is no sense talking about a bright future.
(LV) Thank you, Mr President. Commissioner, I believe that the draft prepared by Mrs Hübner, the former Commissioner for Regional Policy, is also balanced and, in fact, good. I understand that we all know that the crisis has created a challenge for many Member States that are net contributors, as a result of which there is pressure for the next financial perspective to be reduced in money terms. In such a case, this major heading that cohesion policy represents is also extremely important. However, it is important for all of us not to get confused, but be a little more conservative and not let go of two fundamentals of cohesion policy, namely, that it is an independent policy, the main objective of which is still, and will remain, the equalisation of development between less well-developed regions and the rest of the European Union, and second, that per capita gross domestic product by purchasing power parity is nevertheless the main criterion. If we disregard these fundamentals, any other debates (such as how better to align cohesion policy with the achievement of the European Union's 2020 targets) will fail to achieve anything, even with 'EU 2020' in the context of cohesion policy. Thank you.
(DE) Mr President, we are not talking about peanuts here. For the period from 2007 to 2013, EUR 75 billion is available for the European Social Fund (ESF) and this amounts to almost 8% of the EU budget. As Brussels will only provide the money for the ESF when the Member States take responsibility for cofinancing, this means that there will be around EUR 150 billion on the table for creating more and better jobs. Fortunately, ESF money is not used to fund unnecessary studies, but instead goes directly to the people who need it. This is what makes it so valuable and what allows people to experience it at first hand, including the long-term unemployed, migrants, young people who have the opportunity to obtain the school leaving qualifications that they missed out on first time around, tens of thousands of trainees and retrainees, employees who want further training and budding entrepreneurs. It has a wide range of target groups.
What will happen after 2013? The Member States must make more effective use of the funding and we also need to take the special features of individual regions into account. I would like to see a tailor-made, bottom-up approach and effective coordination with programmes such as Daphne and PROGRESS. I am in favour of more flexibility, simpler controls and more transparent allocation of funding. However, I am opposed to a separate legal framework for the ESF. I believe it should remain within the Structural Fund regulation, which will ensure that the eligibility of expenditure is regulated at the level of the Member States. This is why I have tabled Amendment 1, together with 45 of my fellow Members, and I would ask you to support it in the forthcoming vote.
Mr President, we all agree that the cohesion policy has had a very positive impact so far. This is visible and recognisable. However, there are different ideas for the post-2013 cohesion policy.
We should further develop and adapt it to the new challenges and realities by building on its achievements and not by totally transforming the policy. This is equally important both for its basic principles and for the future budget. We need actions and they must be supported by adequate resources from the EU and national budgets.
The Committee on Budgets has recently stressed that an effort will be made to avoid big losers as far as future allocations from the structural funds are concerned. I strongly hope that the new Member States will not fall into the category of big losers. Therefore, cutting money for cohesion cannot be an option in any way. It is not only a financial issue, but it will negatively affect the principles of solidarity.
(GA) Thank you, Mr President. I would like to say a few words about cohesion policy.
The future of cohesion policy has been framed in the context of rising unemployment and contracting public finances across Europe.
It is likely that the BMW (Border, Midlands and Western) region in my country will once again fall within the 75% to 100% EU GDP range. Measures must be put in place post-2013 which recognise this altered economic position in Ireland and in the BMW region in particular. The focus of Objective 2 programmes must be building the capacity of the regions in order to effectively contribute to the development of a greener, smarter and sustainable economy in Ireland and the rest of Europe.
Regional flights in the BMW region are an economic and social necessity. Therefore, public service obligation funding must be retained, as these internal flights would not survive economically otherwise.
EU support for cross-border cooperation in Ireland must be retained. Cross-border cooperation can address fragmentation in border regions in terms of the labour market, trade patterns and infrastructure.
(FR) Mr President, Commissioners, ladies and gentlemen, today is an extremely important political day for the future of EU regional policy. This is for two reasons. The first is that this morning, we MEPs are joining forces and addressing our demands to the European Commission and the European ministers. We want to capitalise on our successes with this crucial policy and amend it as required to make it more accessible and more visible. We want a strong, well-financed policy that really helps to bring about economic development for all of our regions. We want simplified rules, and we do not just want to hear them talked about; we want them to be implemented for project leaders and potential beneficiaries. We want outermost towns and regions to receive special attention. I worked on this resolution when it was with the working group and Parliament's Committee on Regional Development. I supported the needs of potential beneficiaries and succeeded in ensuring that they were taken into account and adapted to the needs expressed in our regions. I want a united and social Europe, founded on a conquering, ambitious Europe.
The second extremely important event of today is this afternoon's action, where 140 regions will come together and their 140 regional presidents, together with MEPs, representing 85% of the EU population, will embark on a symbolic march to the European Commission - we shall see each other later, Commissioner - to demonstrate the extent to which all of us, the regions and Parliament, are aware of the importance of this cohesion policy for business, citizens, the social sphere and the economy, and we shall be united this afternoon in demonstrating the extent to which this first strong political campaign is a campaign of the people, a clear signal to the European Commission, directly via the regions.
(ES) Mr President, Commissioner, I would like cohesion policy from 2013 to continue to be the prime example of solidarity within the EU. I would like cohesion policy to be a genuine response to the crisis and its aftermath, and in order to achieve this, it is essential for it to be incorporated into the Europe 2020 strategy and, specifically, into the target of job creation.
Cohesion policy needs to be increasingly participative and civil society needs to play a greater role in designing and managing the projects. It is important that you, in the Commission, see cohesion policy as an investment rather than expenditure and as an opportunity to generate trust and sustainable development.
I do not want cohesion policy to overlook the specific needs of the social groups with the most difficulties, as that is not compatible with an integrated approach or with a more strategic concept that is investing in the sectors of the future.
In short, as we have said so many times, we need cohesion policy that is solid, well-financed and present in all the regions of the European Union.
(HU) Commissioners, ladies and gentlemen, a lot has been said today about regional and cohesion policy. However, I would like to talk about the role of the European Social Fund, which has a fundamental role and significance in cohesion policy as well, because if large groups are falling behind, then we also have a problem with the cohesion policy. The role of the European Social Fund will be enhanced further by the 2020 strategy, as employability is a key issue. At this point, I would like to draw your attention to two issues:
The first is to make sure there is a second chance. We must provide a second chance for those who have lost their jobs in the crisis which accelerated certain globalisation processes, such as the massive exodus of mass production from Europe, and for those who cannot use their skills on the labour market because there is no demand for them. This is what we call 'skill mismatch'. A second chance must also be provided for those who are unemployable due to a lack of any qualifications, such as school drop-outs.
The second is that the 2020 strategy would increase the level of employment among women by 25%. However, this will be possible only if Member States can provide, with the assistance of the European Social Fund, the indispensable backing in the area of services, particularly childcare and elderly care. Since the support required is often smaller in extent, payment rules would probably need to be more flexible than for projects funded from the large structural funds. What is absolutely inevitable is to ensure that supervision and evaluation are more stringent in order to make funding more transparent and more efficient.
(DE) Mr President, Mr Hahn, Mr Andor, ladies and gentlemen, I do not need to emphasise how important cohesion and regional policy is for the process of living together and growing together in Europe. However, I also believe that in future, regional policy and cohesion policy must focus more closely on our cities. Cities are an important driving force behind development in Europe. At the same time, they are currently suffering from environmental, economic and social problems.
This is why I have a particular question for Mr Hahn. What opportunities do you think there are for highlighting the urban dimension? To come to the point, Mr Hahn, you recently indicated during an event which took place in this House that you had a specific percentage of the regional funding in mind which would be reserved for highlighting the urban dimension. Is this still the case? If so, what percentage were you thinking of?
(PL) Mr President, Commissioners, it is surprising that before a further financial framework is agreed, we often have discussions whose purpose is to defend cohesion policy, a policy which has proved to be one of the most effective and most visible in the European Union.
In fact, discussion of cohesion policy is, to a great extent, discussion about the European Union - about what the Union is, how it is supposed to function and how it is supposed to be understood by the citizens. We are not only talking about money; we are also thinking of whether we are really putting in place measures which lead to economic growth.
We need to take note of the fact that cohesion policy is a very special instrument, because it combines, on the one hand, reduction of disparities with the support of measures which lead to greater competitiveness. These two objectives are not incompatible - they make cohesion policy favourable to development. It is worth talking about this, because the policy is not one of charity, but is, in fact, a policy of measures intended to assist development. This is why it is part of the EU 2020 strategy.
Furthermore, it is worth saying that it is the only policy which is extremely complicated in terms of putting it into effect, because it is based on a common administration which is shared with the Member States. This means, on the one hand, that the instruments involved are extremely difficult and the procedures are very complicated, but, on the other, it produces a clear effect of cooperation between the European Union, Member States and local authorities. In view of this, let us not defend cohesion policy only in the context of the new economic conditions. Let us give thought to how to improve and strengthen it.
(IT) Mr President, Open Days have been taking place here in Brussels over the last few days. Many municipal and regional representatives have been talking about how to address the serious problems our cities are facing and about the old and new needs affecting workers, families, and small and large production companies alike.
The economic crisis that has hit our societies has made it harder and more difficult for all of us to find suitable solutions to a new and serious social issue. In this context, I believe everyone has come to understand that, time and again, cohesion policy has been the only real instrument the regions have had available to them for trying to provide solutions. We can therefore say that over the last few years, cohesion policy has provided a vital fillip to the European integration process for all of the regions. Now we are having to redefine this policy for the period after 2013, and we are therefore at a turning point. That is why it is vitally important to avoid certain risks.
The first fundamental risk would be to renationalise it: that would be a serious step backwards. Next, when preparing the financing budget, we must lay down appropriate requirements with regard to the weaker areas without penalising the more competitive and more advanced regions. Lastly, it is essential to simplify the procedures for those who have demonstrated efficiency and to make more legally binding the power to penalise those who have not. We expect the Commission to take action along these lines.
(PT) Mr President, Commissioners, ladies and gentlemen, after four consecutive years in which the unemployment rate fell, from 2004 to 2008, the current economic crisis has wiped out much of the progress made. Unemployment rates across the European Union have shot up. In Portugal, for example, we have unfortunately reached the record level of 11% unemployment.
Another negative phenomenon is unemployment among young people in the EU. Europe is thus going through a period of transformation and faces huge challenges. The crisis has wiped out years of economic and social progress and exposed the weaknesses in its Member States' economies and, accordingly, in the economy of the EU itself. The Europe 2020 strategy is showing us which ways to go. The EU must intensify all its efforts to promote employment and social inclusion as an integral part of its strategy to fight the economic and social crisis.
I therefore welcome the motion for a resolution on the future of the European Social Fund (ESF), which we are debating today, because this fund plays a crucial role in achieving the Europe 2020 targets. This fund is, in fact, the main financial instrument enabling the EU to fulfil the strategic aims of its employment policy, through improving the education and training levels of the people of Europe. The ESF must be strengthened as the principal driving force behind Europe 2020, and it needs to be used by the Member States to invest in reskilling, employment, training and vocational retraining.
Lastly, I would like to point out that the ESF reform, to be carried out in conjunction with the reform of the other structural funds, should not only facilitate and simplify its management and improve transparency, but also focus funds on results and achievements that can make a difference to the general public in their daily lives.
(IT) Mr President, Commissioner, there is no doubt the Structural Funds have been one of the most effective instruments for giving shape to European policies and, above all, for ensuring the solidity of the European economy. That is why I believe it is very important not only to reconfirm them, but also to give thought to their effectiveness by introducing some sort of flexibility between one fund and another. I refer primarily to the European Social Fund, which is crucial today in order to guarantee the quality of future jobs in this part of the world.
It is certainly important to stimulate recovery and growth, but it is necessary to focus on competitive models that incorporate both the quality of what is produced through knowledge and the quality of how it is produced. Quality jobs are very important for people's dignity, as well as for their profit-making capacity.
I believe the European Social Fund needs specific and simple rules. Simplicity is not the enemy of effectiveness and quality, and if there are strict controls, it is even less likely to lead to actions that break the rules. I believe that simplification and greater control should be tightly linked. That way, we can truly equip the Europe 2020 strategy with instruments that have proven to be effective, but which have also demonstrated the need for certain updates.
(ES) Mr President, firstly, I would like to thank the working group led by the chair of the Committee on Regional Development, which has made it possible for us to have this debate today.
We certainly all agree that cohesion policy is the essential element for achieving the objectives of the Europe 2020 strategy, and also for achieving European integration and achieving the economic, social and territorial cohesion set out in the Treaty of Lisbon that people are clamouring for so much.
What we need to start doing now, in my view, is to see what mistakes we have made and improve what we have done so far. We all agree that the process needs to be much more flexible, there need to be fewer bureaucratic obstacles, and the controls need to be simpler. Also, the regions with specific difficulties, such as islands, mountainous areas, cross-border regions and outermost regions, must receive specific treatment. Gross domestic product must continue to be the main criterion, although there might be other indicators in other decision-making processes, and the regions and local bodies must play a fundamental role. It seems that we all agree on this.
So we are going to go down this road, but the Commission should clarify for us whether this is indeed the road we should go down or whether it should be another one. It needs to clarify whether we are going to have the same budgets, which is absolutely essential in order for no one to lose out and for all the regions to be able to make progress in terms of innovation, competitiveness, development, income and progress, especially in a time of crisis when clarity is needed more than ever.
Mr President, joined-up policies are essential to achieving results. So is a mechanism to drive change in a dynamic way, which is best achieved, in my view, by engaging all stakeholders in a structured manner.
The fundamental role that services of general interest, including social services, play in economic, social and territorial cohesion, in job creation and improving quality of life, has so far been ignored in this debate.
At the same time as we are debating how to make EU funds more effective in delivering cohesion, Council and Commission policies on fiscal consolidation are undermining services of general interest which are essential to cohesion. Without them, all the funds that Europe can pour into the Member States will be pointless.
Another problem is the negative impact that EU market rules are having on regional and local authorities' right to maintain and initiate services of general interest, including social services. Yes, let us have more effective funds which are result-orientated, but we must stop the nonsense, the madness of stripping our societies of essential public services.
(HU) Mr President, Commissioner, ladies and gentlemen, I believe a strong and efficient cohesion policy is inconceivable. Without the political consensus - or political cohesion if you will - required for the development and implementation of the policy, President Hübner's questions and the related draft decision, I believe, support the political consensus between political groups, political families, and maybe even between the various European institutions.
From this point of view, I find and consider unacceptable the siren voices heard in today's debate about the GDP as the number one and exclusive indicator and measure of eligibility for regional development support. I would like to express my most definite and unambiguous support for the strong views of Mr Olbrycht and Mrs Mazzoni, namely, the strong views I mentioned in earlier debates in the European Parliament, also shared by Commissioner Hahn, that although GDP does not reflect all dimensions of the stage of development, it is still the most reliable indicator available. Obviously, at Member State level, policy makers may use alternative indicators to eliminate its deficiencies, if any, and to account for environmental and social aspects of development. However, in order to assert European solidarity and ensure that Member States can catch up successfully, it is essential that GDP remains the fundamental and exclusive indicator for the distribution of funds at EU level.
(EL) Mr President, the European Social Fund is a tool, a basic tool with which to build a better Europe, so that we can forge the solidarity of peoples and states. However, like every other tool, it is very important that we think about how we should use it.
Commissioners, ladies and gentlemen, if we imagine the European Social Fund is a hammer, we can use it to hammer in the nails which will keep the European construct stable. If, however, we are careless and this hammer drops on our foot, then we shall be able to walk no further. I have used this metaphor to illustrate that, even if we create the best construct, the best infrastructure, if we forget that we are building it for the citizens of Europe, then we shall have failed. The European construct must be stable if people are to live and prosper in it, working in decent jobs with real future prospects.
Commissioners, please never forget that the basic investment of the European Social Fund is man.
(PL) Mr President, Commissioners, cohesion policy should be maintained and strengthened in the new financial framework.
In accordance with the principles of solidarity and subsidiarity, which are fundamental principles of the Union, cohesion policy should support those regions which have the greatest distance to make up in terms of infrastructure, the economy, technology, employment or social integration and which, on the strength of their own resources, are unable to bridge this gap. This support should be for the pursuit of integrated strategies of regional development which also contain objectives established at national and Union level. Cohesion policy should go beyond the framework of spatial development policy and should integrate sectoral policies such as transport, energy, education, research, development and employment.
(HU) Commissioners Andor and Hahn, the cohesion policy is the European Union's most successful and most perceivable public policy. It is also an important tool which will be much needed by the Union in the future as well. The convergence of new Baltic and Central European Member States is by no means complete. In addition, these funds are also needed by certain regions in Spain, Portugal and Greece.
However, it would be a mistake to believe that the only purpose of the cohesion policy is to promote convergence, given that it is the most comprehensive integrated investment policy supporting the objectives of the 2020 strategy. It would be a grave mistake to split up this cohesion policy. It would be the equivalent of breaking up the European Union. As a member of the Committee on Agriculture and Rural Development, I think it is very important that we aim for a greater degree of harmony and synergy between regional and rural development policies in the future.
(FI) Mr President, cohesion policy has been necessary, and it has been successful.
In my opinion, now we need to dare to look ahead and have the courage to ask whether the money today is going to the right places and having the impact it is intended to. Money is allocated here and there, and no longer these days to the poorest regions and where it actually might be needed. I think it is time we asked ourselves whether cohesion policy should be nationalised, with joint resources at EU level only being channelled to where there is a genuine need.
Secondly, I would like to say that bureaucracy unquestionably needs to be reduced: at present, 30-40% of the money available is spent on that, and it is definitely much too much.
(RO) The achievements of the European Union's cohesion policy and the added value it can bring to the EU 2020 strategy are indisputable. The role which this policy plays in boosting regions' competitiveness and facilitating their increasing adaptability must also be highlighted.
Although the cohesion policy's priorities should be aligned with the EU 2020 objectives, I think that there should be sufficient flexibility to be able to take into account specific regional features and to support weaker regions with greater needs, so that the latter can overcome socio-economic difficulties and natural handicaps, and so that disparities can be reduced.
A strong, well-funded European Union regional policy which provides benefits to every region in the EU is a prerequisite for meeting our future objectives.
(ES) Mr President, I am grateful for the opportunity to take part in a debate that is always of great interest to Members who come from and live on islands, such as, in my case, the Canary Islands. I am doing so in line with my participation in the debate on regional policy, under Article 174 of the Treaty on the Functioning of the European Union, which took place recently, and I am only going to make three points.
Firstly, I would like to point out that this debate on the economic, social and territorial aspects of cohesion policy needs to be consistent with the financial perspectives set for 2014-2020. Not despite the crisis, but precisely because of the crisis, the objective of cohesion is more important than ever.
Secondly, I would like to point out that cohesion policy is not a sectoral policy, but a cross-cutting one, which means that the regional dimension of cohesion policy cannot be considered to be a specific sectoral policy, but rather it must cover energy, transport, communications and innovation policy.
Thirdly, I would like to point out that this is especially important for island territories, which are all external borders of the European Union, and therefore, they are very vulnerable in terms of security to illegal trafficking and also to threats from globalisation.
(DE) Mr President, as we know, 27 EU Member States with a large number of regions, cities and communities and a population of 500 million have, of course, a huge variety of different needs and problems. In addition, every EU initiative on a Brussels level has regional and local effects.
Since the 1970s, structural aid has been available for disadvantaged regions in order to ensure that the growth of the economy and of prosperity is geographically balanced. However, looking at the current situation, we seem not to have come any closer to achieving these goals. For example, the billions paid in subsidies to the regions of Ireland and Greece have not protected them from feeling the full force of the financial and economic crisis. Those regions which lost their status as Objective 1 zones during the enlargement in 2004 are not much better off. Their situation has only improved in statistical terms, in other words, on paper, but it is a well-known fact that you cannot eat paper. Large regions may be showing strong growth, but they can, at the same time, contain small regions which are fighting for survival.
Therefore, we need to make cohesion policy more efficient and the individual projects more sustainable.
(RO) I believe that the European Commission should explain clearly and in detail how synergy is going to be achieved between the cohesion funds and common agricultural policy funds, given that harmonising the operation of these funds would generate more added value for the EU's actions and would also boost our efficiency at achieving our objectives.
Last but not least, I support those who have called today for the rules governing every kind of fund to be simplified, both at European and Member State level. I also support fellow Members who have stated that GDP must remain the main criterion for determining eligibility for assistance.
Mr President, Wales has benefited hugely from structural funding. It is therefore not surprising that I support the current basis of cohesion policy.
I believe that structural funding should be made available to all regions across the EU and that adequate support should be provided for regions that no longer have convergence status. I believe competitiveness should be maintained, and would therefore urge all colleagues who are interested to attend this afternoon's march, organised by the Committee of the Regions.
Finally, I believe the European Social Fund should remain part of cohesion policy and not be moved out to sectoral projects. I look forward to the publication of the fifth Cohesion Report, around 9 November. In particular, I look forward to talking about some of the details, including simplification of the process, particularly for applicants. I also look forward to discussing the definition of an urban area. That is a very important issue for us to discuss.
We must also, of course, ensure that cohesion policy and structural funds have an adequate budget in the future.
(PT) Mr President, Commissioners, ladies and gentlemen, if we look at the aims of cohesion policy, it clearly has European added value. It demonstrates European solidarity by reducing regional asymmetries and contributing to economic, social and territorial cohesion. To be able to do that, therefore, it must have the necessary budget appropriation. Cohesion policy must also be flexible enough to address regional specificities, particularly those of the less-developed regions, and gross domestic product should be kept as the main eligibility criterion.
The European Agricultural Fund for Rural Development needs to be coordinated with cohesion policy funds so as to raise efficiency and maximise results. I also endorse and call on the Commission to carry out an evaluation of the absorption of cohesion policy funds so that measures to improve the absorption rates of these funds can be adopted with the greatest urgency.
(FI) Mr President, Europe 2020 was, in the wake of the deepest crisis in European economic history, supposed to represent a new beginning. The debate that has taken place subsequently, however, has been dominated by talk of budgetary discipline and little else. It seems that those who say that we need to make more cuts get the loudest applause. The Council is making cuts, the Member States are making cuts, and now it appears that here too in Parliament, the general feeling is that the EU budget should also be cut.
That is not the way to build the future. Soon the European Union will have no cohesion policy, no regional policy, no employment policy, and no economic policy: it will only have a financial policy. Commissioners Hahn and Andor, are you concerned about this general climate of cuts? I believe that the debate going on here right now is a little naive.
(PL) Mr President, your statement, Mr Hahn, that cohesion and regional policy is in good condition and should be a policy which is close to the citizens, incorporating different, well-designed instruments, is - it seems to me - a good answer to the question which has been asked in this Chamber today.
Overcoming the crisis, which has been a difficult one for all of us, and achieving the objectives of the 2020 economic strategy, necessitate cohesion policy and clear objectives, both for Member States and for regions. We have designated this year as the European Year for Combating Poverty and Social Exclusion. We are also going to continue with this objective until 2020. We will not achieve this without the European Social Fund being incorporated into cohesion policy. This is what local authorities expect, too, and this is also being said by the Committee of the Regions, which represents them. We should, therefore, take very strong account of their opinion in this Chamber.
(ES) Mr President, it is well known that territorial cohesion, along with the economic and social prosperity of the Member States and their regions, need communication networks that facilitate and allow genuine free movement of people, goods and services across borders. They need these networks to guarantee greater coherence between mobility systems, greater coherence between the objectives of economic, social and territorial cohesion and the planning of trans-European networks, which are frequently ignored or are carried out in parallel without ensuring that the necessary defaults are in place.
However, so far, European policy regarding trans-European networks has met with a pitiful and resounding lack of funding, both from the European Union and from the Member States, especially in the cross-border sections, which everyone considers to be no-man's-land.
It is true that in those Member States that have succeeded in coordinating the two policies, there has been a multiplying effect that has fast-forwarded historically backward regions, towns and their citizens, including them in the cohesion that we all want to see.
This is why, in order to achieve the major objective of reducing disparities and bringing regions and citizens closer to our area of prosperity and welfare through better channels of communication, we need to add a serious discussion to the post-2013 debate regarding the urgent need to guarantee sufficient funding for the trans-European networks once and for all.
(PL) Mr President, cohesion policy covers and unites various wide-ranging developmental objectives, as well as the expectations not only of the regions, but also of various social groups. The achievements of cohesion policy and experiences gained from it show that it can and should be the policy which meets the new challenges contained in the 'Europe 2020' strategy.
Accelerated economic growth does not always translate into a reduction in poverty. This is why the European Social Fund plays such an important role and why we need to coordinate the various political strategies. Job creation and an education and retraining system which is fit-for-purpose are becoming exceptionally important. Cohesion policy is the basis for implementing the sustainable development of urban agglomerations and rural areas, taking into account their specific character and possibilities. Proper coordination of the various political strategies will allow the Rural Development Fund and other funds to reduce any delays in development and to take into account the specific character of less developed areas, including rural areas.
(PT) Cohesion policies are not just another instrument of European integration but can be seen as a real embodiment and dynamic proof of the European project itself, in the sense of a community of citizens sharing values of social justice and solidarity.
In this context, we can understand the insistence that cohesion policies should be targeted at all the regions and that the eligibility criteria should be expanded beyond the current focus on per capita gross domestic product in order to make them fairer. Nonetheless, we must never lose sight of the primary and ultimate purpose of the cohesion policies, which is to achieve an equal standard of living for all Europeans, and that always means paying special attention to the poorest regions, such as some of the outermost regions, which effectively need measures specific to them.
(RO) I would like to ask the European Commission to ensure that the European Union's future economic, social and territorial cohesion policy allocates large sums to the transport sector, especially for intermodality, and also to energy efficiency in residential buildings. I think that these investments will, on the one hand, create jobs at local and regional level, while also promoting economic well-being and development for small and medium-sized enterprises in these sectors.
Last but not least, Commissioner Hahn, I hope that after 2013, we will have a separate financing line for the European Union's Danube region strategy. I should mention that the European Union's Baltic region strategy has EUR 20 million just for 2011. The European Union's Danube region strategy may become one of the European Union's most successful projects.
(RO) The timing of today's debate on the cohesion policy after 2013 is just right if we also consider that the Open Days are taking place in Brussels.
The fact that numerous participants from most of Europe's regions have come here to present their initiatives, efforts and results, as well as their dissatisfaction in a variety of areas of regional development, strengthens my view that the EU's cohesion policy delivers concrete results.
One particular aspect being considered during the current programming period is how efficiently current funds are being used. We will have to focus on implementing measures aimed at increasing the level of absorption of the allocated funds, especially in those regions facing difficulties in this respect. This is why efforts must continue at European, national and regional level to simplify the implementation of the cohesion policy. A proper balance must definitely be maintained between simplifying procedures and ensuring efficiency and good financial management in order to produce a policy which is easy to implement with a raised profile.
(GA) I do not have much time, Mr President. Therefore, I will focus on just a few points.
Mr President, firstly, there can be no renationalisation of the ESF just as there can be no renationalisation of CAP. We need more, not less, Europe.
Secondly, there is a dire need for simplification in the process of application. I have met groups who did not bother to apply, even though they are entitled to funding, because the application was so complicated. Some actually had to hire an expert to do the application for them. This is ridiculous and must stop.
Thirdly, I think there is a need to keep both Objective 1 and Objective 2. I represented my group in Mannheim and I saw the benefits of Objective 2. I think that is important.
Finally, I want to say that there is also a need - even though some of my colleagues in the EPP do not agree with me - to look at GDP as not being the exclusive criterion. It should certainly be the main criterion, but not the only one. I think that is a debate we need to have and I look forward to it.
(PT) The European Social Fund (ESF) is probably the instrument that does the most to promote cohesion. It therefore needs to be closely coordinated with the Regional Development Fund. It is essential to take a local approach to the problems that need solving: in other words, global vision for local action. Local and regional authorities are the ones that know best what the situation is like on the ground, how much investment in job creation they need, and what the most suitable measures are to promote employment in their regions. We have to take account of the positive experiences of the regions.
In the Azores, an outermost region where unemployment generally reaches record levels, the unemployment rate is now 6.5%, the lowest in Portugal. That is largely due to the forward-planning strategy used for employment, which sets out which factors to address and how to achieve the desired targets, and also to the use of the ESF as an operational instrument of this strategy, acting on education and training and furthering employment.
Applying cohesion policy across the board is the only way to ensure the success of the Europe 2020 strategy.
(PL) Mr President, cohesion policy or regional policy could be one of the key drivers of the European Union's development. This is a policy which is more citizen-friendly than most, which concentrates on practical aims and on solving practical, important problems. This is why we need to complete matters of territorial cohesion within the framework of cohesion policy. Road building, high-speed rail links and complete cohesion, which will increase mobility throughout Europe, are key issues.
As far as the European Social Fund is concerned, it appears that we will be unable to implement the ambitious proposals of the Europe 2020 strategy. Today, one third of Europeans do not have vocational qualifications. I think that this fund, to a large extent, should today invest precisely in vocational training and lifelong learning, and should bring about an increase in the qualifications held by our European society. Moreover, this fund can be targeted not only at issues of social inclusion, but also at greater vocational mobility of European citizens.
(SK) Regional development policy is a key element in the economic, social and territorial development of the European Union, and its systematic modernisation in response to new trends therefore deserves special attention and must be a priority for the European Union even after 2013.
The wealth of experience from the past must lead to the elimination of repeated errors, to greater efficiency, and to the rapid and high quality implementation of the cohesion policy, as well as to a smoothly functioning partnership and greater transparency. I firmly believe that implementation of the cohesion policy must, in future, be more geared towards results and the quality of results, which requires better monitoring and evaluation of the efficiency of the programmes implementing regional policy and the cohesion policy, so that resources go into infrastructure, science and research, and the fight against unemployment - for companies and for citizens - so that the regions can develop and catch up with the best.
(IT) Mr President, I should like to express my support for maintaining the European Social Fund's own budget and rules, albeit with a view to its greater integration with all the other Structural Funds.
However, the rules need to be revised in at least five areas: we need more simplification and more monitoring of results and not just of procedures; we need to really make the most of experience such as that gained in the Italian regions over the last two years, to offer integrated packages of guidance, training, retraining and support to help integrate workers who have been made redundant or who are unemployed into SMEs; we need to promote training partnerships between educational training institutions, universities and businesses in order to provide opportunities for continuous training that take into account the need for new skills; we need more transnational projects, which, until now, have only been experimental; and we need more national and transnational work-study initiatives for young people.
I believe that it is on the basis of these points, among others, that we need to reconsider the prospect of introducing new rules for the European Social Fund.
Mr President, we are talking about cohesion and regional policy. As some of you may already know, there is a leaked document on the future of the common agricultural policy towards 2020, which also addresses the territorial challenges of the future. So there are links between all of our policies. In each of them, we want an adequately funded policy framework.
I have a few points in relation to the resolution. We also need coherence in Member States. We have seen where Member State policies have undone the good work of cohesion and regional policy. This week, we met members of regional authorities who spoke about the huge level of frustration when they are trying to access funding. Their voice must be not just heard but listened to and responded to.
I support this resolution.
(HU) The European Union's cohesion and regional policies are extremely important, not only in order to increase competitiveness, but also to put the concept of a single Europe into practice. I think we all agree that a truly united Europe will only be built in the medium and long term if the levels of economic development are balanced across Europe. It is indispensable for the efficient implementation of the EU 2020 strategy and for reaching its objectives that regions with different levels of development all benefit from the process. This is why it is vital to keep cohesion policy funds available to less developed regions at their current level. We must prevent Europe splitting in two due to the deceleration of the catching-up process of Member States that joined the EU starting from 2004.
(SK) In all of these strategies and frameworks, we must bear in mind the fundamental fact that Europe is not a project to construct an open-air museum. It is not a communist utopia where everyone works and everyone gets what they want. The European Social Fund is not a tool for implementing such ideas. It is a tool for assisting development but, first and foremost, it provides assistance to those who cannot help themselves.
If people are struggling with employment, housing, food or health, we must help them - that is what solidarity means. It does not mean artificially created jobs which deform the labour market, and it does not mean the levelling out of social and regional differences, which smacks of egalitarianism. Unless we want to share the fate of Prince Potemkin, we should avoid using the word 'social' more often than the word 'responsible'. The global financial crisis is a warning for us against the unrealistic and the irresponsible.
(CS) Mr President, I would like to express my thanks for today's presentation and for the subsequent fruitful discussion. It fills me with enormous optimism. The fact that there is agreement on the need for a cohesion policy is undoubtedly good news for everyone, and the fact that there is agreement within this Parliament is, of course, even better.
I would like to thank the Commission for preparing to facilitate the drawdown of funds. I had the opportunity to review its proposal, and it is certainly a step in the right direction.
Finally, I would like to note that cohesion has an absolute and a relative dimension. The absolute is what we all understand as support for the poorest regions, but the relative dimension, within individual states, is equally important. I am interceding in order to ensure that it is not forgotten.
(DE) Mr President, firstly, I would like to thank Mr Hahn, the former Austrian Minister for Science and Research, for starting a new debate which will make a major contribution to promoting growth in Europe. If every small and medium-sized company in Europe were to create one additional job, we would have no more unemployment in Europe. Therefore, we should be thinking about how we can enable these small and medium-sized businesses to hire new employees and also to play a more active role on international export markets.
However, the research and transport infrastructures are also important concerns. The Commission has major tasks ahead of it when it comes to restructuring the East-West connection, for example, from Paris to Budapest, or the North-South connection. New jobs, which are urgently needed in Europe at the moment, can be created in these areas.
(PT) Mr President, Commissioner, cohesion policy is the great pillar of European solidarity. It is through cohesion that we achieve the objective of reducing regional disparities and stimulate harmonious development throughout the European Union. We must establish a framework for the forthcoming 2014-2020 period that can enhance the effectiveness of regional policy. Good governance must be encouraged at all levels through the greater involvement and participation of regional and local bodies, with respect for the principle of subsidiarity, as laid down in the new Treaty of Lisbon.
The special circumstances of the outermost regions must not be forgotten. This group of regions faces major challenges and must continue to benefit in future from special provisions regarding the implementation of European policies. Gross domestic product must remain the principal eligibility criterion, but we must take other indicators into account to provide a more complete picture of the regional situation.
Mr President, this has been a very lively and committed debate. I would like to thank everyone involved. I would also like to remind everyone and to repeat and reinforce the fact that regional policy is an investment policy which covers all the regions. It should be regarded as an integrated policy, which is why it definitely focuses on cities. However, this is also because different policy areas are concentrated in the cities, including energy wastage, reducing energy consumption, energy use, transport and social problems. These are all factors which we need to look at in an overall context.
We very much support the calls for a simplification of the rules. However, I would like to ask for your understanding in this area, because we also have to take into consideration taxpayers' requirements. Several speakers have referred today to the need to make the situation simpler, but we must do this by putting in place standardised rules for the different funds, as far as this is feasible and possible.
I would like to thank you for the discussion and for the backing of Parliament. However, I would also like to call on you to make your voices heard at a national level, in order to enlist support for the causes you have spoken about today, so that regional policy remains at the heart of European policy in future.
Member of the Commission. - Mr President, for me, too, this has been an extremely useful and helpful discussion about the future of cohesion policy and, within that, the future of the European Social Fund.
I agree with everyone who stressed that this is a crucial financial instrument to support the Europe 2020 strategy and its three objectives: it is smart, sustainable and it involves inclusive growth. Within inclusive growth, we have to support both targets: to increase employment and reduce poverty. The two are interlinked, and we have to make the ESF capable of serving a wide range of objectives within a social agenda.
It is clear that the discussion identified the major threats to cohesion policy, such as sectoralisation or nationalisation, or weakening the overall capacity by reducing the size of the envelope. We have to avoid these trajectories and identify the issues requiring further action. We have to ensure that there is innovation in terms of what the ESF funds, and in terms of how the ESF is funding these objectives.
I am completely open to working with Members on particular issues such as simplification, improving evaluation, strengthening conditionality, exploring the opportunities of financial engineering and cooperating with other sources of finance, because the challenges are enormous.
We are aware of the absorption problems, especially in Greece in a few years, and we are working hard with the services and with the Member State authorities to eliminate the obstacle to more rapid disbursement. It is in the common interest of the Commission and the Member States to make progress on that. But it is very clear and, together with Commissioner Hahn, I think we all agree that we have to ensure that there is a robust cohesion policy in the future, and my goal is also to ensure that within that, there is a strong and visible European Social Fund.
I have received two motions for resolutionstabled in accordance with Rule 115(5) and Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
By voting today, Thursday, 7 October 2010 on a resolution, the European Parliament is demanding that the Commission give thought to significantly improving cohesion policy instruments. Thanks to the Treaty of Lisbon, cohesion is no longer just economic and social; it is also territorial. Regional policy is one of the spearheads of European integration. It is the second heading in the Union's budget, after the common agricultural policy. Europe needs to adopt an integrated strategy for the development of its regions. The development of cross-border transport links is one of the major challenges of this policy. One of the priorities in this area is the route across the Pyrenees between France and Spain, which specifically concerns the European constituency of the South West. At the moment, the road and rail links do not meet expectations. Some regions, although linked from a socio-economic point of view, do not today enjoy adequate means of communication. The various projects that the Commission is due to carry forward in this geographical area will be carried out in the medium and long terms. They therefore deserve to be included in the discussion on cohesion policy after 2013.
In the current economic and social crisis, the European Social Fund (ESF) is one of the principal European Union financial instruments for combating mass unemployment as well as poverty and social exclusion. Moreover, this fund plays a significant role in the areas of the education of workers, lifelong vocational training, the improvement of work opportunities and the integration of workers into the labour market. I agree that in order to achieve the objectives of the Europe 2020 strategy, especially in the areas of employment and social affairs, we must strengthen the ESF and increase its effectiveness, while improving this fund's financing procedures. Currently, this fund's financing system is far too complicated and therefore, it is very important for the Commission to simplify the financing procedures for the structural funds and make them more flexible, because only this will enable Member States to use money allocated from the ESF as effectively and efficiently as possible for the creation of new and better jobs. In terms of financing from the structural funds, we must not forget transparency and the strengthening of control over money earmarked for aid. Furthermore, I call on the Commission to distribute ESF money in an even more effective and targeted manner in future and to take all possible measures to ensure that EU money goes directly to people experiencing poverty, who need that aid the most. Only a more effective and stronger fund can contribute to reducing unemployment and poverty in Europe in the future.
I consider the resolution submitted on the basis of the oral question to be important in many respects. It is certainly worth mentioning that the common position presented in the draft resolution emphasises the call based on experience from the current programming period for the structure of the cohesion policy for the period after 2013 to be simple, fair, and transparent. I consider GDP to be the main criterion for determining eligibility for assistance within the framework of regional policy. It is possible, however, to discuss the addition of other measurable indicators for determining eligibility for assistance within the framework of regional policy, insofar as their significance can be proven. At the same time, I consider it important to maintain the European Social Fund as part of the regulation on general provisions relating to financial resources within the framework of the cohesion policy. We need to emphasise that this fund should have its own rules. In the formation of regional policy and cohesion policy after 2013, I consider it absolutely necessary to coordinate these policies in the area of rural development with the other pillar of the common agricultural policy, so that the two policies do not work at cross purposes and lead to mutually contradictory goals.
The Structural Funds contribute to hundreds of economic, social and cultural projects in every region of Europe, with action taken as close as possible to the citizens. Their role in the success of the EU 2020 strategy is crucial. Like the vast majority of my colleagues in the Committee on Regional Development, I feel it is imperative to guarantee for the future a strong and well-financed cohesion policy that is aimed at all European regions. Last year, it was rumoured that the European Commission might be planning a partial renationalisation of the Structural Funds. That is unacceptable. I shall fight to safeguard the European added value of cohesion policy at regional level. Some people would also like to concentrate the Structural Funds even further on the poorest regions. This is madness: cohesion policy is not meant to be a policy of handouts; the so-called rich regions also experience many social and economic structural problems. Cohesion requires solidarity between all regions. It would be worth examining the relevance of the criteria used to assess eligibility for the Structural Funds. While GDP must remain the main criterion, the Commission should also look at other indicators that might better account for regional difficulties.
We all know that the European Social Fund is the main financial instrument available to the European Union for supporting Member States' employment policies. We are currently facing a crisis scenario at EU level and Member States have different capabilities for managing the situations triggered by the economic and financial crisis. I welcome the intention behind the 'European Platform to combat poverty' of ensuring economic, social and territorial cohesion which will benefit from suitable financial support. However, I think that support from the European Social Fund must be based on solidarity. The future European Social Fund must support regions' efforts to train human resources so that they are able to comply with their development guidelines at the lowest possible labour costs.
, in writing. - During its history, the ESF has always adapted to the current economic priorities of the EU. It is evident that the ESF has to adapt itself again, because circumstances have changed. It has to be adapted to the EU 2020 strategy, where raising employment is a key goal. It has to adapt to the crisis. The ESF is not a crisis management tool per se, but now it has to function during a period of crisis. We should not forget that, even when macro-economic crises are over, employment levels may remain low. Unemployment has risen in Europe. Some European countries are forced to introduce budget cuts, which threaten jobs, especially in the public sector. The majority of public workers are women. Therefore, public sector lay-offs threaten women in the first instance. Enhancing women's labour market participation is a key goal for EU 2020 and for all reasonable political decision makers - women's participation is particularly important in order to protect and reshape our social model. Therefore, we should help those who lose their jobs due to budget cuts. Some countries would favour the ESF being nationalised to some extent in the next budget. But I strongly believe that the European Social Fund has to remain an integral part of EU policies.
When we talk about the future of the cohesion policy and particularly about the objectives, priorities and structure of the policy, we must mention the EU-wide integration of EU and regional energy markets and the strategic infrastructural network promoting the use of renewable energy sources, because urban and rural development projects financed from structural funds constitute a very important part of EU energy investments. These include district heating investments, certain energy efficiency projects and local and regional energy network development projects. We must improve the future use of existing EU funds in a way that supports energy efficiency measures, and encourage a wider use of structural funds and Cohesion Fund sources for this purpose. As regards energy policy, the funds used for research, development and demonstrations should be doubled by 2020 compared to the current level. This should include a significant increase in funds allocated to renewable energy, smart grids and energy efficiency. One instrument that could help achieve this objective is the European Union's post-2013 cohesion and regional policy.
in writing. - It will be crucial to link and accommodate the EU future cohesion policy to the EU 2020 strategy, because only this link can provide for sustainable economic growth, competitiveness and the creation of new jobs. At the same time, we should not allow the cohesion policy to be fragmented. EU 2020 will be an important component of the future cohesion policy; however, it cannot become its substitute. A radical simplification of the rules of financing is badly needed in order to make EU funds better available at the local and NGO level. These levels offer the best potential for a meaningful and well-targeted use of EU means. At this point, the often excessive bureaucratic accountability takes more time and energy than goes to the real working out of the projects. Such an imbalance is an increasingly serious practical and moral obstacle for further progress. When preparing the framework for the next financial period, it will be important to engage in time the representatives of the regions and the business sector. Their experience and practical sense should be seen as a valuable contribution in efficiently implementing the future regional policy and in obtaining additional resources.
The draft motion for a resolution of the Committee on Employment and Social Affairs is correct in highlighting the importance of supporting SMEs and creating synergies between the structural funds, because while the European Social Fund is a success story, errors are still made and it continues to struggle with many problems, especially during the financial and economic crisis. Moreover, the opportunities provided by and the positive effects of the European Economic Recovery Plan will also decrease in the future. Under the plan, the provisions of the General Block Exemption Regulation (Regulation (EC) No 800/2008) had previously allowed Member States to provide, on a temporary basis, additional subsidies and compensation for the employment of people with disabilities, subject to a number of conditions.
As regards the simplification proposed for the ESF, it is not the issues related to the management of the fund that should be the main focus. Instead, the priority should be to make sure that synergy (cross-subsidies and eligibility) is actually achieved in the course of planning and implementation by Member States. Furthermore, the continued increase in the number of experts without useful qualifications should be curtailed, because unemployment in disadvantaged groups should be reduced. At the same time, experts' networks and professional cooperation should be strengthened. One framework for achieving this could be the development of cross-border cooperation based on intra-regional connections.
Last but not least, let me comment on what Commissioners Hahn and Andor said: issues of urbanisation and sustainability should be given more attention as well. The reduction of burdens on families and of the disproportionate distribution of tasks within society which makes it difficult to start a family, as well as improving accessibility, are essential in reaching and ensuring a more active and healthier old age.
The cohesion policy is vital to the European integration process. We need a uniform EU-level regional policy which will bring about sustainable growth, job creation and modernisation across the whole European Union. We will successfully achieve our objectives only through viable synergy between all the European policies and by means of suitable budgetary instruments. The regional aspect must be fully considered as part of the proposed EU budget review and in the future financial framework. The cohesion policy after 2013 will need to provide an easy, transparent transition, based on a suitable quantifiable assessment of past experience and a proper evaluation of the specific economic and social features of the regions involved, thereby also ensuring tangible progress for them. GDP must remain the main criterion for determining eligibility for assistance under the regional policy. However, other indicators must also be accepted after carrying out an extensive evaluation proving their viability. The principle of subsidiarity, multi-level governance, strategic planning and simplified implementation of the regional policy must be linked effectively in order to achieve an ideal balance between quality, performance and financial control.
I should like to say a few words. Those who are well informed know that debates on the future shape of this policy are now starting to become more intense. Sometimes, the question is even raised as to whether this policy should exist at all. The cohesion policy has its supporters, but also its critics. I would like to mention the fundamental idea behind the creation of the cohesion policy in 1974 - the principle of solidarity between the economically more advanced and the economically weaker areas. In the EU, significant differences remain, and until they are evened out, the problem-free implementation of the idea of free movement of services or capital is unthinkable. There are a number of expert studies showing that the cohesion policy functions in principle, and creates the desired added value, and I therefore see critical voices more as a warning against procedural failures and a call for improvement in the future.
We know that the situation has changed since 1974 and that the cohesion policy is now an important instrument for the development of European regions and towns. This is also a strong argument for it to continue and to encompass the entire territory of the EU. It is necessary to have a discussion on the level of support in different regions, which will result from negotiations between the Council and Parliament. I trust that the Commission will come forward with good proposals. I would like to express my firm belief that with the right set-up, the critics will fall silent and will defend the existence of the cohesion policy for all EU citizens.
I am grateful to Mrs Hübner for her responsible work. All the issues included in the resolution are of current concern to Latvia. Unfortunately, in the cohesion policy programme, Latvia is represented by a single region. By contrast, Poland, for example, consists of 16 regions. In this connection, blatant violations are taking place in the application of EU structural funds in Latvia. I have received many reports that far from promoting the application of EU funds, officials in the Latvian Ministry of Economics and the Ministry of Regional Development are impeding this process by demanding illegal payments from ordinary people in Latvia. The application of funds is not helped either by the fact that Latvia counts as one region. This gives politically committed forces the opportunity to 'put a brake on' projects in those local authorities where their political parties are not represented. By the same token, they give the green light to those who are included in their tight circle of corruption. All of this gives no opportunity for a region such as Latgale to make full use of the funds earmarked for the implementation of cohesion policy. A general review of the application and effectiveness of EU structural funds in Latvia needs to be carried out urgently. I am prepared to play an active part in such a review.
Despite assurances from the Commission and the Council, Cohesion Policy is at risk because the size of its budget is making some people envious. This policy, which promotes the balanced development of Europe's regions, accounts for one third of Community expenditure between 2007 and 2013. It is important to remember some of its principles: Cohesion Policy should continue to be a Community policy, retain substantial financing, ensure decentralised management of funds and multi-level governance, and retain an overall and integrated approach in order to meet the complex challenges which all European regions have to face. Although GDP should remain the main criterion in determining the eligibility of regions for European grants, it has been a struggle to get an ongoing consultation on other criteria. With its humanist tradition, Europe should remain at the forefront of the debate on new ways to assess our fellow citizens' wealth and well-being. Finally, territorial cooperation deserves particular attention in the next Cohesion Policy. This objective is the embodiment of Europe in the everyday lives of our fellow citizens and makes an 'ever closer union among the peoples of Europe' possible.
European regional policy after 2013 must cover all the regions, while being sufficiently flexible to take into account regional and territorial differences. In order to exploit fully the potential for growth of the regions and to achieve economic, social and territorial cohesion in the European Union, it is essential for us to focus on the goal of competitiveness, as well as on cohesion. In particular, we must take into consideration small-scale problems in wealthy Member States. We must also pay particular attention to the needs of mountain areas, as we plan and implement structural measures. The specific geographic features of these areas give rise to particular problems which must be reflected in coordinated strategies and measures. Alongside the urban dimension, the development of rural areas under the umbrella of regional policy is particularly important. By coordinating sectoral and territorial measures, we can maximise synergies and avoid possible conflicts.